Title: IV. Unknown to Francis Van Dyke, c. 26 May 1780
From: Unknown
To: Van Dyke, Francis



[c.26 May 1780]
May 26th Left New York

Eight or teen Ships of war the Largist twenty four guns.
a Rainforce ment of three thousand men gon to Cannada to keepe the inhabbatance undur.
Very few trups in the City and adjasint placis not more then Six & Sevin thousand[,] betwise three & four thousand fit for Duty.
The Channal in the E[a]st rivur Block up[.] 15 Ships gon downe the Narrows redy for Sinkkng[.] 15 more Redy for the Same purpus.
Back or Neair Bulls farry a Party Cuting wood have Bult a Blockhous with 2 Piecs Cannon & 300 men to Defend it.
a frend at Bargan [Bergen] heard their is Sum Ships gon up the North rivur as far as toppan.
Satturday night a Parsal of flatt Bottum Boats wint to Stattan Island on their way to Brumswick.
Next windsday Expects to have Sumting of importes in writng.
